
	
		I
		111th CONGRESS
		2d Session
		H. R. 5632
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Ms. Herseth Sandlin
			 (for herself and Mr. Smith of
			 Nebraska) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To improve choices for consumers for fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Fuels Choice Act of
			 2010.
		2.Blender pump
			 promotion
			(a)DefinitionsIn
			 this section:
				(1)Blender
			 pumpThe term blender pump means an automotive fuel
			 dispensing pump capable of dispensing at least 3 different blends of gasoline
			 and ethanol, as selected by the pump operator, including blends ranging from 0
			 percent ethanol to 85 percent denatured ethanol, as determined by the
			 Secretary.
				(2)E–85
			 fuelThe term E–85 fuel means a blend of gasoline
			 approximately 85 percent of the content of which is ethanol.
				(3)Ethanol fuel
			 blendThe term ethanol fuel blend means a blend of
			 gasoline and ethanol, with a minimum of 0 percent and maximum of 85 percent of
			 the content of which is denatured ethanol.
				(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)GrantsThe
			 Secretary shall make grants under this section to eligible facilities (as
			 determined by the Secretary) to pay the Federal share of—
				(1)installing blender
			 pump fuel infrastructure, including infrastructure necessary—
					(A)for the direct
			 retail sale of ethanol fuel blends (including E–85 fuel), including blender
			 pumps and storage tanks; and
					(B)to directly market
			 ethanol fuel blends (including E–85 fuel) to gas retailers, including inline
			 blending equipment, pumps, storage tanks, and loadout equipment; and
					(2)providing
			 subgrants to direct retailers of ethanol fuel blends (including E–85 fuel) for
			 the purpose of installing fuel infrastructure for the direct retail sale of
			 ethanol fuel blends (including E–85 fuel), including blender pumps and storage
			 tanks.
				(c)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be 50 percent of the total cost of the project.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this section, to remain available until expended—
				(1)$50,000,000 for
			 fiscal year 2010;
				(2)$100,000,000 for
			 fiscal year 2011;
				(3)$200,000,000 for
			 fiscal year 2012;
				(4)$300,000,000 for
			 fiscal year 2013; and
				(5)$350,000,000 for
			 fiscal year 2014.
				
